 1   WO
 2
 3
 4
 5
 6                             IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                 )    CR-17-8276-PCT-JZB
                                               )
10                Plaintiff,                   )
                                               )    ORDER OF DETENTION
11   vs.                                       )
                                               )
12   Troy Luke Sellers,                        )
                                               )
13                Defendant.                   )
                                               )
14                                             )
15          Defendant appeared before this Court on a Petition for Revocation of Probation. The
16   issue of detention was submitted to the Court. The Court considered the Petition and file in
17   determining whether defendant should be released on conditions set by the Court.
18          The Court finds that defendant has failed to carry his burden of establishing that he
19   does not pose a serious flight risk pursuant to Rule 32.1(a)(6), Federal Rules of Criminal

20   Procedure.

21          The Court concludes, by a preponderance of the evidence, that defendant is a serious

22   flight risk and that there is no condition or combination of conditions that will reasonably

23   assure his appearance at future proceedings.

24          IT IS THEREFORE ORDERED that defendant be detained pending further

25   proceedings.
     DATED this 28th day of December, 2018
26
27
28
